Citation Nr: 1708885	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  06-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is included in the record.  

In August 2011, June 2013, and September 2016, the Board remanded for development and medical inquiry several issues regarding dental, ear, eye, psychiatric, and sinus disability.  These issues have been finally resolved and are therefore no longer on appeal.  The Board previously remanded the TDIU claim as well, as it has been inextricably intertwined with the other issues.  The TDIU issue is the sole issue remaining on appeal.  The issue is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the December 2016 Supplemental Statement of the Case (SSOC).   


REMAND

A remand is required for additional development.  

Effective September 17, 2007, the Veteran has met the threshold requirement for entitlement to a TDIU on a schedular basis.  Since then, he has been rated as at least 60 percent disabled for disabilities which share a common etiology.  The service-connected dental, psychiatric, sinus, and eye disability all relate, either directly or secondarily, to residuals of dental surgery during service.  See 38 C.F.R. § 4.16(a).  Thus, the narrow issue before the Board is whether, since September 17, 2007, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  

A remand is warranted because relevant medical evidence may be outstanding.  In statements received in September 2015, the Veteran indicated that he had more evidence to submit in support of his claim.  He indicated outstanding relevant medical evidence from Baylor University Medical Center regarding treatment in 2015.  He also indicated that, in 2005, he had applied for, and had been denied, disability benefits from the Social Security Administration.  This statement is corroborated by an October 2005 letter of record from SSA, confirming the Veteran's application for disability benefits.  Moreover, during his January 2011 Board hearing, he indicated that he then had an application pending with SSA for disability benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is obliged to attempt to obtain and consider records from SSA).  The record does not indicate that attempts have been made to obtain relevant recent evidence from Baylor University, or the evidence from SSA.    

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's TDIU claim.  

(a)  Include in the record any outstanding VA treatment records, the most recent of which are dated in June 2015.  

(b)  Contact the Veteran and ask him to complete a VA Form 21-4142 to authorize the release of evidence to VA from Baylor University Medical Center regarding recent treatment received there, which he noted in his September 2015 correspondence to VA.  

(c)  Attempt to obtain and associate with the claims folder any outstanding evidence pertaining to any previous application for SSA disability benefits, to include a copy of any decision either awarding or denying benefits, and copies of any medical records upon which SSA based its decision.

Document all attempts to obtain records, and notify the Veteran of any negative results.  38 C.F.R. § 3.159 (2016).

2.  After completion of any action deemed appropriate in addition to that requested above, the TDIU issue should be readjudicated.  All evidence received since the December 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

